Citation Nr: 1632895	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  03-34 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE 

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) for the period prior to August 13, 2015.  

2.  Entitlement to an initial disability rating in excess of 60 percent for GERD for the period from August 13, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for GERD and assigned the initial 10 percent rating.  

The Board denied the Veteran an increased rating in August 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, insofar as it denied an initial rating in excess of 10 percent for GERD; a July 2012 Court order granted the joint motion.  The Board again denied an increased rating for GERD in July 2013.  The Veteran appealed that decision to the Court which vacated and remanded the Board's July 2013 denial in an August 2014 Memorandum Decision.  The Board most recently remanded this case in January 2015 for additional development.  

The Veteran testified before a Veterans Law Judge who is no longer with the Board during a video hearing at the RO in August 2006.  A transcript of the hearing has been associated with the claims file.  In May 2016, the Veteran was notified that he is entitled to another hearing if he so elects but that if he failed to respond to the notice, the Board will assume he does not want an additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  He was given 30-days to respond and after that the matter would be returned to the Board.  No response was received.  


FINDINGS OF FACT

1. Prior to March 11, 2014, the Veteran's service-connected gastroesophageal reflux disease was manifested by substernal pain, pyrosis, and regurgitation causing persistently recurring epigastric distress and considerable impairment of health; however, she is not shown to have material weight loss and hematemesis, melena with moderate anemia, or other symptoms causing a severe impairment of health.

2. From March 11, 2014, the Veteran's service-connected gastroesophageal reflux disease is manifested by pain, vomiting, and other symptom combinations productive of severe impairment of health. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent for GERD, but no higher, have been met for the period prior to March 11, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

2. The criteria for a rating of 60 percent for GERD have been met for period from March 11, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran disagrees with the initial rating assigned in the June 2002 rating decision that granted service connection for GERD.  The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the initial rating assigned by an RO in connection with a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the VCAA notice requirements have been satisfied.  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received in addition to VA examination reports.  This claim was previously remanded to the RO in January 2015 for additional evidentiary development.  This development included scheduling the Veteran for an additional VA examination and readjudicating the instant claim.  The Board finds that the RO has substantially complied with all of the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's remand, an examination was performed in August 2015.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  That examination was more than adequate as it was thorough and detailed and considered the medical and lay evidence of record.  

The Board has thoroughly reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Legal Criteria and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2015).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code indicates that the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).  38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A maximum 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2015).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Initial Ratings

The Veteran asserts that her GERD warrants a higher initial rating.  The relevant medical evidence of record concerning the Veteran's claim consists of reports of VA examinations conducted in February 2003, January 2005, December 2006, and August 2015, as well as ongoing treatment the Veteran has received from both VA and private treatment providers.  

The Veteran's service treatment records show treatment for GERD, including related complaints of nausea and stomach pain causing difficulty breathing and weight loss.  See, e.g. Treatment notes dated Dec. 12, 2002 and Aug. 2, 2001.  In 2002, it was reported that she lost 7 pounds due to being "physically ill."  

During the February 2003 examination, the Veteran reported that her symptoms were occurring less frequently with the introduction of medication.  She described her symptoms as a burning sensation substernally, occasionally on the left side of her chest, occurring about 2 times a week.  At night, she awakens with difficulty breathing, belching, choking, frequent pharyngitis, and regurgitation of food and liquids.  She is treated with medication daily.  She denied abdominal pain, vomiting, dysphagia, and change in bowel movements.  She has daily nausea, predominantly in the morning following meals.  Her weight was noted to be stable.  

During treatment in April 2004, the Veteran stated that her GERD symptoms resolved but indicated she had nausea due to GERD. In October 2004 the Veteran stated that she has nausea a lot, her throat hurts, and she feels congested.  She indicated that she has reflux into the mouth if she lies down flat so she lies on pillows.  

At the January 2005 VA examination, the Veteran complained that her symptoms were progressively worsening since her previous examination.  She described her symptoms as a burning sensation in the epigastric area that she experienced daily, as well as waking up choking three to four times per week.  The Veteran also complained of experiencing regurgitation approximately four times weekly and stated that she experienced pharyngeal irritation, belching, hoarse voice, and nausea after meals.  She was still taking daily medication and making dietary and lifestyle modifications.  She denied experiencing diarrhea, vomiting, or dysphagia and noted that her weight and appetite were stable.  The examiner conducted physical examination and diagnosed the Veteran with GERD with daily symptoms that worsened since her previous examination.  

An upper GI endoscopy from October 2005 showed chronic inflammation.  

At her August 2006 hearing before a Veterans Law Judge, the Veteran stated that she had regurgitation that affected her, especially at night or while lying down and that she occasionally woke from sleep gasping for air.  She indicated that she experienced nausea and had restricted her diet to address her GERD symptoms.  She further stated that her need for medication was continuous to treat the symptoms of her GERD, but denied experiencing vomiting on a regular basis.  The Veteran has reiterated these contentions in multiple written statements to VA in which she complains of experiencing acid reflux and inflammation of her digestive tract.

At her December 2006 VA examination, the Veteran complained of chronic dyspepsia, although the examiner noted that she had experienced no weight loss or blood in the stool.  The examiner noted that the Veteran had no H. pylori and no Barrett's esophagus and diagnosed her with dyspepsia and anxiety.  The examiner specifically noted that although the Veteran complained of "severe symptoms of reflux," physical examination and testing revealed only mild injury to her esophagus and "an almost normal acid regurgitation study."  The examiner noted his belief that "there is a major factor of depression and/or anxiety" contributing to the Veteran's GERD complaints.  

At a psychological treatment visit in July 2006, the Veteran's treatment provider noted that her complaints of nausea were likely due to her posttraumatic stress disorder and not to her diagnosis of GERD.  

At a November 2006 visit, the Veteran noted that she experienced bloating when stressed but that her symptoms of nausea had lessened following a hysterectomy.  Similarly, the Veteran was seen in March 2007 to complain of feeling bloated and nauseous after eating.  At a September 2007 treatment visit, the Veteran complained of ongoing nausea and occasional vomiting once every one to two weeks but denied hematemesis or melena.  At that time she was noted to have experienced a gradual weight gain over the past few years.  No signs of anemia, pain, or tenderness in the abdomen were noted.  The Veteran was instructed to continue with medications and avoid eating prior to sleep.

In April 2008, the Veteran reported that her GERD was stable.  In March 2009, the Veteran reported using medication but stated that her diet exacerbates her symptoms.  In August 2009, she stated that she had an increase in symptoms and her primary care physician increased her medication.  She did not note specific symptomatology.  

While the Board reviewed treatment records between August 2009 and March 2014, they are limited with respect to treatment for the Veteran's GERD.  Further, there is no evidence of a material change in her symptomatology until March 2014.  

Treatment records dated March 11, 2014 indicate that the Veteran reported severe indigestion and acid reflux that is worse when lying down.  She noted that she had associated diarrhea and nausea.  A few days later, she reported that she avoids food, drink, and dairy 2 hours before bed but has to lie flat due to neck pain so her reflux symptoms are worse.  She was taking medication and agreed to consider stress reduction therapies if increased medication did not improve symptoms in a week.  In July 2014 she reported choking at night due to worsening GERD.  In November 2014, the Veteran stated that eating a lot of food can make her symptoms worse but eating healthy, smaller portions is not helping.  Similar symptoms were recorded in January 2015.


During the VA examination in August 2015, the examiner noted the Veteran's GI treatment in January 2015 during which she complained of precordial discomfort, nausea, bloating, acid taste in mouth, hoarseness, and vomiting.  She indicated that her symptoms were worse when she was lying down or after eating a large meal.  The Veteran reported continuous daily use of medication to treat her symptoms.  The examiner noted that she has symptoms productive of severe impairment of health including persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal and arm pain, sleep disturbance caused by reflux, nausea, and vomiting.  The examiner found that the Veteran's esophageal condition would impact her ability to work and stated that she has a long history of epigastric distress, dysphagia, pyrosis, regurgitation, occasional vomiting, substernal and arm pain.  However, she did not endorse hematemesis, melena, material weight loss, anemia, or other nutritional insufficiencies.  The Veteran stated that she felt the symptoms caused a severe impairment to her health, impacting her ability to function socially and occupationally.  The examiner noted that the Veteran is not anemic or malnourished and objective findings show only mild esophageal abnormalities.

Based on the above, an initial 30 percent rating is warranted for the Veteran's service-connected GERD for the period prior to March 11, 2014.  The Veteran consistently stated that she experiences regurgitation and heartburn with daily substernal pain.  Similarly, the February 2003, January 2005, and December 2006 VA examination reports reflect that the Veteran's GERD has been manifested by pyrosis and regurgitation, as well as substernal pain.  See 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7346.  The Board characterizes her epigastric distress as persistent and finds that it is a considerable impairment of health.  She is on daily medication and modifies her diet and lifestyle to treat her GERD symptoms.  She also endorsed vomiting regularly and difficulty breathing.  These symptoms are reflective of the criteria for a 30 percent disability rating.    

However, the preponderance of the evidence is against granting an initial disability rating in excess of 30 percent.  She is not shown to have material weight loss and hematemesis, melena with moderate anemia, or other symptoms causing a severe impairment of health during this time to warrant an initial 60 percent rating.  Consequently, the Board finds that a 30 percent initial rating, but no higher, is warranted under Diagnostic Code 7346.  

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

The Board finds that Diagnostic Code 7346 best reflects the Veteran's symptomatology and provides the highest initial rating based on the applicable criteria.  38 C.F.R. § 4.20 specifies, when rating disorders by analogy, that not only the functions affected but also the anatomical location and symptomatology must be closely analogous.  As such, Diagnostic Codes 7200 through 7306 are not as fitting as Diagnostic Code 7346 based on symptomatology.  Similarly, the Board finds that Diagnostic Codes under 38 C.F.R. § 4.114 governing disorders of the intestines, liver, pancreas, and gall bladder are inappropriate Diagnostic Codes with which to evaluate the Veteran's GERD under the provisions of 38 C.F.R. § 4.20.  The Board notes that certain Diagnostic Codes under 38 C.F.R. § 4.114 address the gastric and esophageal systems, making them at least potentially applicable under 38 C.F.R. § 4.20 when rating disorders by analogy.  However, the Veteran has at no time displayed or claimed to experience stricture or spasm of the esophagus, rendering ratings under Diagnostic Codes 7203 and 7204 inappropriate.  Similarly, no peritoneal adhesions have been shown, and the Veteran has not displayed any obstruction or other symptoms such as delayed motility of barium meal and pulling pain in the peritoneal region; thus, rating under Diagnostic Code 7301 is not appropriate when evaluating the Veteran's GERD.  In addition, the Board finds that Diagnostic Code 7307, evaluating gastritis, is not fitting for evaluating the Veteran's GERD, as she has not displayed eroded or ulcerated areas or hemorrhages of the stomach to warrant a disability rating under that Diagnostic Code.  She has not undergone a gastrectomy, rendering Diagnostic Code 7308, concerning postgastrectomy syndrome, inapplicable.  

The identified Diagnostic Codes simply do not provide as close a similarity to the anatomical location, symptomatology, and affected functions as does Diagnostic Code 7346 governing hiatal hernia.  Thus, the Board finds that Diagnostic Code 7346 provides the most fitting criteria under which to evaluate the Veteran's GERD.  Therefore, she is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.
 
With that said, the Board finds that the 60 percent rating is warranted from March 11, 2014, the date the Veteran's GERD symptoms are first shown to be severe.  As noted above, a 60 percent rating is the maximum rating available under Diagnostic Code 7346.  The Board has again considered whether there are other Diagnostic Codes which provide for a higher rating that would apply at this time.  In this regard, under Diagnostic Code 7306 (marginal (gastrojejunal) ulcer), a maximum 100 percent schedular rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114 (2015).

A review of the Veteran's complaints shows that her most common GERD symptoms are heartburn and regurgitation in addition to nausea and occasional vomiting.  As such, the Board finds that Diagnostic Code 7346 is most analogous not only to the functions affected by the Veteran's disability, but also the anatomical localization and symptomatology, and most closely reflects the predominant disability picture.  More importantly, the more competent and credible evidence does not show that the Veteran's GERD is totally incapacitating, a requirement for a 100 percent schedular rating under Diagnostic Code 7306.  Accordingly, the Board finds that a rating under another diagnostic code is not appropriate at this time.

Based upon the evidence of record, the Board finds the Veteran's service-connected GERD is manifested by no more than symptom combinations productive of severe impairment of health from March 11, 2014.  In the absence of manifest symptomatology warranting a higher or separate schedular rating, the Board finds that entitlement to a rating in excess of 60 percent for GERD must be denied.

Other Considerations

Consideration has been given to the Veteran's personal assertions in support of her claim.  The Veteran is competent, as a layperson, to report on that as to which she has personal knowledge, such as an increase in regurgitation or dysphagia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her GERD disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of her GERD, including endoscopy results.  Since she is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of her lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no evidence that her GERD has been more than 30 percent disabling prior to March 11, 2014 or more than 60 percent disabling thereafter.  The Board does not find the need for an additional "stages" for this disability.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but finds that application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's GERD was applied to the most analogous rating criteria based on her subjective complaints.  While the Veteran indicated her GERD interfered with her ability to work during the August 2015 examination, the Board finds no indication there is the type of marked interference with her employment, above and beyond that contemplated by her schedular rating, which would invoke extra-schedular consideration.  

Although the diagnostic codes for the digestive system allow for higher ratings, the Board fully explained why higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such has essentially been done in the case.  The Veteran has been receipt of a combined total schedular rating since May 2011.  

Finally, the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, during the August 215 VA examination, the Veteran indicated that her GERD made her "unable to function socially or occupationally."  However, the Veteran was previously granted TDIU from May 2004 to May 2011 and has a 100 percent combined rating thereafter.  Accordingly, a claim for TDIU is not currently before the Board.

For all the foregoing reasons, the Board finds that the Veteran's service-connected GERD warrants a rating no higher than the initial 30 percent rating assigned prior to August 13, 2015 or the 60 percent assigned thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating of 30 percent, but no higher, for GERD for the period prior to March 11, 2014, is granted.

A disability rating of 60 percent for GERD for the period from March 11, 2014 is granted. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


